Exhibit 10.4

 

AGREEMENT

 

This Agreement is made and is effective as of October 15, 2008 by and between
Santa Lucia Bank (“Company”) and Stanley R. Cherry (“Director”).

 

WHEREAS, Director is currently a director of Company and its wholly owned
subsidiary, Santa Lucia Bank (“Bank”), and Director’s background, expertise and
efforts have contributed to the success and financial strength of the Company;
and

 

WHEREAS, the Company wishes to assure itself of the continued opportunity to
benefit from Director’s services on the board of directors, (“Board”) and
Director wishes to serve in such capacity of the Company;

 

WHEREAS, the Board has determined that the best interests of the Company would
be served by setting forth certain benefits which the Company will provide to
Director if the Director remains a member of the Board up to and including the
consummation of a Change in Control of the Company; and

 

WHEREAS, the Company wishes to provide a specific incentive to Director to
remain on the Board through and including the consummation of any Change in
Control of the Company, as defined herein.

 

NOW, THEREFORE, in order to effect the foregoing, the parties hereto wish to
enter into an agreement on the terms and conditions set forth below.  This
agreement (“Agreement”) therefore sets forth those benefits which the Company
will provide to Director in the event of a “Change in Control of the Company”
(as defined in paragraph 2) under the circumstances described below or in
contemplation of a Change in Control as discussed in Paragraph 1 below. 
Accordingly, in consideration of the premises and the respective covenants and
agreements of or in contemplation of a Change in Control as discussed in
Paragraph 1 below herein contained, and intending to be legally bound hereby,
the parties hereto agree as follows:

 

1.                                       TERM.  If a Change in Control of the
Company should occur while Director is still a member of the Board, then this
Agreement shall continue in effect from the date of such Change in Control of
the Company for so long as Director remains eligible to receive payments from
the Company under that certain Endorsement Method Split Dollar Plan Agreement by
and between Director and Company dated January 10, 2001 attached hereto as
Exhibit A; provided, however, that the expiration of the term of this Agreement
shall not adversely affect Director’s rights under this Agreement which have
accrued prior to such expiration. If no Change in Control of the Company occurs
before Director’s status as a Director of the Company is terminated, this
Agreement shall expire on such date.

 

2.                                       CHANGE IN CONTROL. For purposes of this
Agreement, “Change in Control” means a change of control of the Company or Bank,
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act, whether
or not the Bank or Company is then subject to such reporting requirement;
provided, however, that a transaction in which the Bank or Company is the
acquirer regardless of the form of the

 

1

--------------------------------------------------------------------------------


 

transaction shall not be a Change in Control for purposes of this Agreement;
provided further however, that without limitation, a Change in Control shall be
deemed to have occurred if:

 

(i)                                     there is a transfer, voluntarily or by
hostile takeover, by proxy contest (or similar action), operation of law, or
otherwise, of control of the Bank or Company;

 

(ii)                                  any Person is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act or
any successor provisions thereof), directly or indirectly, of securities of the
Bank or Company representing 20% or more of the combined voting power of the
Bank’s or Company’s then outstanding securities (other than in the case of the
ownership by Company of Bank securities);

 

(iii)                               the individuals who were members of the
Board immediately prior to a meeting of the shareholders of the Bank or Company,
which meeting involves a contest for the election of directors, do not
constitute a majority of the Board following such meeting or election;

 

(iv)                              a merger is completed in which the Bank or
Company is not the surviving entity (unless the stockholders of Bank or Company,
as the case may be, immediately before such merger own immediately after such
merger more than a majority of the voting securities of the surviving entity), a
consolidation or sale of all or substantially all of the assets of the Bank or
Company; or

 

(v)                                 there is a change, during any period of two
consecutive years, of a majority of the Board or of the board of directors of
Company as constituted as of the beginning of such period, unless the election
of each director who is not a director at the beginning of such period was
approved by a vote of at least two-thirds of the directors then in office who
were directors at the beginning of such period.

 

3.                                       BENEFITS FOLLOWING CHANGE IN CONTROL. 
If a Change in Control of the Company shall have occurred while Director is
still a director of the Company, Director shall be entitled to the payments and
benefits provided in paragraph 4 hereof.

 

4.                                       BENEFITS FOR DIRECTOR.  If, after a
Change in Control, the acquiring company chooses, or causes the Bank or
surviving entity to surrender the life insurance policy maintained by the Bank
under the Director’s Life Insurance Endorsement Method Split Dollar Plan
Agreement without replacing it or the policy otherwise ceases to exist prior to
the death of Director, Santa Lucia Bank or the acquiring company shall pay to
Director Stanley R. Cherry ($375,000.00) upon the surrender or otherwise
termination of the policy.  The obligations set forth in the preceding sentence
shall survive any termination of this Agreement.

 

The provisions of this Agreement, and any payment provided for hereunder, shall
not reduce any amounts otherwise payable, or in any way diminish Director’s
existing rights, or rights which would accrue solely as a result of the passage
of time, under any employee benefit plan of the Company, any employment
agreement or other contract, plan or arrangement of the Company, except to the
extent necessary to prevent double payment under any severance plan or program
of the Company in effect at the date of the Change of Control.

 

2

--------------------------------------------------------------------------------


 

5.                                       SUCCESSOR’S BINDING AGREEMENT

 

(i)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to Director expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.

 

(ii)  This Agreement shall inure to the benefit of, and be enforceable by,
Director’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devises and legatees. If Director should die
while any amounts would still be payable to Director hereunder if Director had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Director’s devisee,
legatee or other designee or, if there be no such designee, to Director’s
estate.

 

6.                                       NOTICE.  For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the last page of
this Agreement, provided that all notices to the Company should be directed to
the attention of the Chairman of the Company’s Compensation Committee, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

7.                                       FURTHER ASSURANCES.  Each party hereto
agrees to furnish and execute such additional forms and documents, and to take
such further action, as shall be reasonable and customarily required in
connection with the performance of this Agreement or the payment of benefits
hereunder.

 

8.                                       MISCELLANEOUS.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Director and such officer as may
be specifically designated by the Board of Directors of the Company.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which is not set forth
expressly in this Agreement.  This Agreement contains the entire agreement among
the parties and supersedes and replaces any prior agreement between the parties
concerning the subject matter hereof.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California.

 

9.                                       VALIDITY.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

10.                                 COUNTERPARTS.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

11.                                 ARBITRATION.  Any dispute or controversy
arising or in connection with this Agreement shall, upon written request of one
party to the other, be submitted to and settled exclusively by arbitration
pursuant to the rules of the American Arbitration Association.  Judgment may be
entered on the arbitrator’s award in any court of competent jurisdiction.  The
cost of such arbitration, including reasonable attorney’s fees, shall be borne
by the losing party or in such proportions as the arbitrator(s) shall decide. 
Arbitration shall be the exclusive remedy of Director and the Company and the
award of the arbitrator(s) shall be final and binding upon the parties.  All
reasonable costs, including reasonable attorney’s fees, incurred in enforcing an
arbitration award in court, or of seeking a court order to compel arbitration,
shall be borne by the losing party in such proceedings.

 

12.                                 ADVICE OF COUNSEL.  Director acknowledges
that he/she has been encouraged to consult with legal counsel of his/her
choosing concerning the terms of this Agreement prior to executing this
Agreement.  Any failure by Director to consult with competent counsel prior to
executing this Agreement shall not be a basis for rescinding or otherwise
avoiding the binding effect of this Agreement.  The parties acknowledge that
they are entering into this Agreement freely and voluntarily, with full
understanding of the terms of this Agreement.  Interpretation of the terms and
provisions of this Agreement shall not be construed for or against either party
on the basis of the identity of the party who drafted the terms or provisions in
question.

 

14.                                 TAXES.

 

(i)                                     All payments to be made to Director
under this Agreement will be subject to required withholding of federal, state
and local income and employment taxes.

 

(ii)                                  In the event that any payment or benefit
(within the meaning of Section 280G(b)(2) of the Internal Revenue Code, as
amended (the “Code”)), to the Director or for his benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his service as a director of
the Company or a Change in Control (including the accelerated exercise of any
stock options)(any such payment or benefit being a “Payment” or “Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Director with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Director
will be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount equal to the total Excise Tax imposed on the Director as a result of such
Payments (including the Excise Tax reimbursement due pursuant to this sentence
and the Excise Taxes on any federal and state tax reimbursements due pursuant to
the next subsection).

 

(iii)                               If Company is obligated to pay the Director
pursuant to the preceding subsection, Company also shall pay the Director an
amount equal to the “total presumed federal and state taxes” that could be
imposed on the Director with respect to the Excise Tax reimbursements due to the
Director pursuant to the preceding subsection and the federal and state tax
reimbursements due to the Director pursuant to this sentence. For purposes of
the preceding sentence, the “total

 

4

--------------------------------------------------------------------------------


 

presumed federal and state taxes” that could be imposed on the Director shall be
conclusively calculated using a combined tax rate equal to the sum of (a) the
highest individual income tax rate in effect under (i) Federal tax law and
(ii) the tax laws of the state in which the Director resides on the date that
the payment under this Section 14 is computed and (b) the hospital insurance
portion of FICA.

 

(iv)                              No adjustments will be made in this combined
rate for the deduction of state taxes on the federal return, the loss of
itemized deductions or exemptions, or for any other purpose for paying the
actual taxes. Director shall be responsible for paying the actual taxes.

 

(v)                                 An initial determination as to whether a
Gross-Up Payment is required pursuant to this Agreement and the amount of such
Gross-Up Payment shall be made at the Company’s expense by Vavrinek Trine Day &
Co. or by any successor accounting firm appointed by the Company prior to any
Change in Control (the “Accounting Firm”).  The Accounting Firm shall provide
its determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and the Director within five days
after the date the insurance policy referred to in Section 4 is terminated or at
such other time as requested by the Company or by the Director (provided the
Director reasonably believes that any of the Payments may be subject to the
Excise Tax) and if the Accounting Firm determines that no Excise Tax is payable
by the Director with respect to a Payment or Payments, it shall furnish the
Director with an opinion reasonably acceptable to the Director that no Excise
Tax will be imposed with respect to any such Payment or Payments. Within ten
days of the delivery of the Determination to the Director, the Director shall
have the right to dispute the Determination (the “Dispute”). The Gross-Up
Payment, if any, as determined pursuant to this Section 8 shall be paid by the
Company to the Director within five days of the receipt of the Accounting Firm’s
determination. The existence of the Dispute shall not in any way affect the
Director’s right to receive the Gross-Up Payment in accordance with the
Determination. Upon the final resolution of a Dispute, the Company shall
promptly pay to the Director any additional amount required by such resolution.
If there is no Dispute, the Determination shall be binding, final and conclusive
upon the Company and the Director subject to the application of
Section 14(vi) below.

 

(vi)                              Notwithstanding anything contained in this
Agreement to the contrary, in the event that according to the Determination, an
Excise Tax will be imposed on any Payment or Payments, the Company shall pay to
the applicable government taxing authorities as Excise Tax withholding, the
amount of the Excise Tax that the Company has actually withheld from the Payment
or Payments.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ATTEST:

 

SANTA LUCIA BANK

 

 

7480 El Camino Real

 

 

Atascadero, California 93422

 

 

 

/s/ John C. Hansen

 

By:

/s/ Larry H. Putnam

Witness

 

Its: Chief Executive Officer

 

 

Print name: Larry H. Putnam

 

5

--------------------------------------------------------------------------------


 

 

 

THE DIRECTOR

 

 

7480 El Camino Real

 

 

Atascadero, California 93422

 

 

 

 

 

 

/s/ John C. Hansen

 

/s/ Stanley R. Cherry

Witness

 

Stanley R. Cherry

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIFE INSURANCE

 

ENDORSEMENT METHOD SPLIT DOLLAR PLAN

 

AGREEMENT

 

Insurer:

 

Alexander Hamilton

 

 

Chubb

 

 

The Mutual Group/IMG Life Insurance Company

 

 

Transamerica

 

 

West Coast Life

 

 

 

Policy Number:

 

10199480

 

 

659024687

 

 

600365

 

 

50281760

 

 

ULA349308

 

 

 

Bank:

 

Santa Lucia Bank

 

 

 

Insured:

 

Stanley R. Cherry

 

 

 

Relationship of Insured to Bank:

 

Executive

 

The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:

 

I.                                       DEFINITIONS

 

Refer to the policy contract for the definition of all terms in this Agreement.

 

II.                                   POLICY TITLE AND OWNERSHIP

 

Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Split Dollar policy, then, in such event, the rights, duties and
benefits of the

 

--------------------------------------------------------------------------------


 

parties to such increased coverage shall continue to be subject to the terms of
this Agreement.

 

III.                              BENEFICIARY DESIGNATION RIGHTS

 

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.

 

IV.                              PREMIUM PAYMENT METHOD AND BANK’S DUE DILIGENCE

 

Subject to the following, the Bank shall pay an amount equal to the planned
premiums and any other premium payments that might become necessary to keep the
policy in force. The Bank shall exercise due diligence in reviewing the
financial stability of the insurance company and the policy that are the subject
of this Agreement. If the Bank believes that the Insurer under the policy is
financially weak or that the policy is not performing well, the Bank may, at any
time, surrender the policy or substitute a different policy provided that the
Bank is under no obligation to invest in such replacement policy any more than
the proceeds available from the cash surrender value of the original policy. The
Executive will cooperate by undertaking any necessary medical examination. If
the Bank chooses to surrender the above-referenced policy without replacing it
or the policy otherwise ceases to exist prior to the death of the Insured, the
Bank agrees to pay the Insured’s named beneficiary(ies) Three Hundred and
Seventy-Five Thousand Dollars and No/00ths ($ 375,000.00) as a death benefit
under Paragraph VI of this Agreement.

 

V.                                   TAXABLE BENEFIT

 

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.

 

VI.                              DIVISION OF DEATH PROCEEDS

 

Subject to Paragraphs IV, VII and IX herein, the division of the death proceeds
of the policy is as follows:

 

A.                                   If the Insured is employed by the Bank, or
has retired from the Bank on or subsequent to the Insured attaining age sixty
(60), then upon the death of the Insured, the Insured’s beneficiary(ies),
designated in accordance with Paragraph III, shall be entitled to the amount set
forth in Exhibit A,

 

2

--------------------------------------------------------------------------------


 

attached hereto and fully incorporated herein by reference, that corresponds to
the age of the Insured at the time of death, or an amount equal to one hundred
percent (100%) of the net-at-risk insurance portion of the proceeds, whichever
amount is less. The net-at-risk insurance portion is the total proceeds less the
cash value of the policy.

 

B.                                     The Bank shall be entitled to the
remainder of such proceeds.

 

C.                                     The Bank and the Insured (or assignees)
shall share in any interest due on the death proceeds on a pro rata basis as the
proceeds due each respectively bears to the total proceeds, excluding any such
interest.

 

VII.                         DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

 

The Bank shall at all times be entitled to an amount equal to the policy’s cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.

 

VIII.                     RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY
ELECTION EXISTS

 

In the event the policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy’s cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.

 

IX.                             TERMINATION OF AGREEMENT

 

This Agreement shall terminate upon the occurrence of any one of the following:

 

A.                                  The Insured shall leave the employment of
the Bank (voluntarily or involuntarily) prior to attaining age sixty (60);

 

B.                                    The Insured shall be discharged from
employment with the Bank for cause. The term “for cause” shall mean any of the
following that result in an adverse effect on the Bank: (i) gross negligence or
gross neglect; (ii) the commission of a felony or gross misdemeanor involving
moral turpitude, fraud, or dishonesty; (iii) the willful violation of any law,
rule, or regulation (other than a traffic violation or similar offense); (iv) an
intentional failure to comply with directives of the Board of Directors;

 

3

--------------------------------------------------------------------------------


 

(v) an intentional failure to perform stated duties; or (vi) a breach of
fiduciary duty involving personal profit; or

 

C.                                    Surrender, lapse, or other termination of
the Policy by the Bank.

 

Upon such termination, the Insured (or assignee) shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the policy in
consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate. Such cash payment referred to hereinabove shall be the greater of:

 

A.                                   The Bank’s share of the cash value of the
policy on the date of such assignment, as defined in this Agreement; or

 

B.                                     The amount of the premiums that have been
paid by the Bank prior to the date of such assignment.

 

If, within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.

 

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the policy as set forth herein.

 

Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.

 

X.                                   INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

 

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.

 

XI.                              AGREEMENT BINDING UPON THE PARTIES

 

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.

 

XII.                         ERISA PROVISIONS

 

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):

 

4

--------------------------------------------------------------------------------


 

A.                                   Named Fiduciary and Plan Administrator.

 

The “Named Fiduciary and Plan Administrator” of this Endorsement Method Split
Dollar Agreement shall be Santa Lucia Bank until its resignation or removal by
the Board of Directors. As Named Fiduciary and Plan Administrator, the Bank
shall be responsible for the management, control, and administration of this
Split Dollar Plan as established herein. The Named Fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
Plan, including the employment of advisors and the delegation of any ministerial
duties to qualified individuals.

 

B.                                     Funding Policy.

 

The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.

 

C.                                     Basis of Payment of Benefits.

 

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

D.                                    Claim Procedures.

 

Claim forms or claim information as to the subject policy can be obtained by
contacting Benmark, Inc. (800-544-6079). When the Named Fiduciary has a claim
which may be covered under the provisions described in the insurance policy,
they should contact the office named above, and they will either complete a
claim form and forward it to an authorized representative of the Insurer or
advise the named Fiduciary what further requirements are necessary. The Insurer
will evaluate and make a decision as to payment. If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.

 

In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. All
objections to the Insurer’s actions should be in writing and submitted to the
office named above for transmittal to the Insurer.

 

5

--------------------------------------------------------------------------------


 

XIII.                    GENDER

 

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

XIV.                     INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

 

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.

 

XV.                          CHANGE OF CONTROL

 

Change of Control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank from the date of this
Agreement. For the purposes of this Agreement, transfers on account of death or
gifts, transfers between family members, or transfers to a qualified retirement
plan maintained by the Bank shall not be considered in determining whether there
has been a Change of Control. Upon a Change of Control, if the Insured’s
employment is subsequently terminated, except for cause, then the Insured shall
be one hundred percent (100%) vested in the benefits promised in this Agreement
and, therefore, upon the death of the Insured, the Insured’s beneficiary(ies)
(designated in accordance with Paragraph III) shall receive the death benefit
provided herein as if the Insured had died while employed by the Bank (see
Subparagraphs VI [A] & [B]).

 

XVI.                     AMENDMENT OR REVOCATION

 

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.

 

XVII.                EFFECTIVE DATE

 

The Effective Date of this Agreement shall be January 1, 2001.

 

XVIII.           SEVERABILITY AND INTERPRETATION

 

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent

 

6

--------------------------------------------------------------------------------


 

necessary to make the provision enforceable according to law and enforced as
amended.

 

XIX.                     APPLICABLE LAW

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of California.

 

Executed at Atascadero, California this 10th day of January, 2001.

 

 

 

SANTA LUCIA BANK

 

 

Atascadero, California

 

 

 

 

 

 

/s/ Sharon Satterthwaite

 

By:

/s/ John C. Hansen

SVP-CFO

Witness

 

John C. Hansen

Title

Sharon Satterthwaite

 

 

 

 

 

 

 

 

/s/ Claudya Oglesby

 

/s/ Stanley R. Cherry

Witness

 

Stanley R. Cherry

Claudya Oglesby

 

 

 

7

--------------------------------------------------------------------------------